Thompson, J.
This is a petition for divorce on the ground of adultery. The court found the petitionee guilty of adultery. As the parties were leaving the place where the marriage ceremony was performed, the petitioner said to the petitionee, “You go your way and I will go mine,” intending thereby to have her understand that he should have nothing more to do with her: Thereupon they separated, and the petitioner has had nothing to do with the *271petitionee in any way since then. The court below dismissed the petition, to which the petitioner excepted. To sustain the judgment of the court below, it is to be presumed, the contrary not appearing from the record, that that court found the facts necessary to sustain it. The evidence tended to show wilful desertion of the petitionee by the petitioner, and it will be presumed that the court found it to be wilful and continuous for three years before the commission of the adultery by the petitionee. This would bar the petitioner’s right to a divorce. Tillison v. Ttllison, 63 Vt. 414, is full authority for this holding.

ffiidgment affirmed.